Case: 20-60046     Document: 00515967938         Page: 1     Date Filed: 08/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-60046                      August 6, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Keita Pathe,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 520 440


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Keita Pathe, a native and citizen of Guinea, petitions us for review of
   a decision of the Board of Immigration Appeals. The Board upheld a negative
   credibility finding made by the Immigration Judge and rejected Pathe’s




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60046      Document: 00515967938           Page: 2    Date Filed: 08/06/2021




                                     No. 20-60046


   asylum and due process claims. Pathe alleged a mob killed his partner and
   that he faced the same fate if removed.
          We grant deference to an Immigration Judge’s credibility
   determination. Wang v. Holder, 569 F. 3d 531, 536-38 (5th Cir. 2009). A
   credibility finding is proper if based on “any inconsistency or omission . . . as
   long as the totality of the circumstances” supports the finding. Id. at 538.
   Pathe provided explanations for the inconsistences in testimony but the
   Immigration Judge and Board are not required to accept those explanations.
   Morales v. Sessions, 860 F.3d 812, 817 (5th Cir. 2017). Pathe had the burden
   of producing corroborating evidence and did not do so. Avelar-Oliva v. Barr,
   954 F.3d 757, 770-71 (5th Cir. 2020). Without corroborating evidence, we
   are not compelled to reject the conclusions of the Immigration Judge and
   Board in favor of the explanations Pathe provides about the negative
   credibility factors. See Avelar-Oliva, 954 F.3d at 770-71; Rui Yang v. Holder,
   664 F.3d 580, 585-87 (5th Cir. 2011). Argument regarding the merits of
   Pathe’s asylum claims is precluded by a lack of credible evidence. 8 U.S.C.
   § 1158(b)(1)(B); Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
          We are not compelled to find that Pathe’s due process rights were
   violated because substantial prejudice has not been established. Anwar
   v. INS, 116 F.3d 140, 144 (5th Cir. 1997). Additionally, there is no evidence
   the Immigration Judge acted incorrectly when considering his general duty
   to develop the record and testimony as well as the lack of a mandate to act as
   an advocate. Arteaga v. Barr, 954 F.3d 812, 813 (5th Cir. 2020).
          We decline to take notice of the motion to reopen that was denied by
   the BIA because that motion to reopen is not properly before this court.
          The petition for review is DENIED. The motion to take judicial
   notice of Pathe’s motion to reopen is also DENIED.




                                          2